We adopt the findings of fact found by the trial court, with the additional finding that the appellant sought to fix a materialman's lien by filing with the county clerk of Cottle county its account, sworn to under the statute authorizing a lien by materialmen. The evidence, however, is insufficient to establish that the material itemized in the account was furnished by appellant to Mrs. M. J. Woods, to be placed in the building situated on lots 13 and 14, in block 32, in the town of Paducah, Cottle county, or that the house was erected out of such material, or, if any part of the material went into the house, the evidence does not show what part. There is evidence to support the judgment of the court that the appellant had no materialman's lien on the lots and the property in question. The judgment of the trial court will therefore be affirmed.